            Case 1:19-cv-02997-JSR Document 25 Filed 05/24/19 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF NEW YORK



JONATHAN SILVERMAN, an individual,

                               Plaintiff,
                                                          Case No. 1:19-cv-02997-JSR
                       v.

PAYWARD, INC., a Delaware corporation;                    SUPPLEMENTAL DECLARATION
PAYWARD VENTURES, INC., a Delaware                        OF PAMELA MERKADEAU
corporation; and INFINITUDE, LTD., a
Delaware corporation,

                               Defendants.                    REDACTED

              SUPPLEMENTAL DECLARATION OF PAMELA MERKADEAU

       I, Pamela Merkadeau, declare pursuant to 28 U.S.C. § 1746 as follows:

       1.       I have personal knowledge of the facts in this declaration from information

contained in relevant corporate records, made and maintained under my supervision, as part of my

normal business duties and in the ordinary course of business.

       2.       As stated in my previous declaration, I am currently employed at Payward, Inc.

(“Payward”) as in-house Counsel.

       3.       As stated in my previous declaration, I oversaw the negotiations regarding a

severance agreement with Plaintiff Jonathan Silverman (“Silverman”) on behalf of Payward.

       4.       As stated in my previous declaration, I have reviewed Silverman’s Complaint in

this action (1:19-cv-02997-JSR). I understand that Silverman alleges that Payward and Silverman

entered into an oral settlement agreement for payment to Silverman of $907,631. I also understand

that Silverman alleges in Paragraph 39 of his Complaint that I confirmed this oral agreement in

conversations with his prior counsel. This is not true.


                                                 1
Case 1:19-cv-02997-JSR Document 25 Filed 05/24/19 Page 2 of 3
           Case 1:19-cv-02997-JSR Document 25 Filed 05/24/19 Page 3 of 3




with Silverman’s prior counsel. Silverman and his prior counsel never followed up on the

November exchange.

         I declare under penalty of perjury of the laws of the United States of America that the

foregoing is true and correct.



Dated:          May 24, 2019
                New York, New York


                                             Respectfully submitted,




                                             By:
                                             Pamela Merkadeau




                                                3
